Citation Nr: 1303081	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-35 646	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for a lumbar spine disorder.

4.	Entitlement to service connection for a right elbow disorder (claimed to be a residual of a right arm injury).

5.	Entitlement to service connection for residuals of cold weather injury to the feet.

6.	Entitlement to service connection for headaches.

7.	Entitlement to service connection for gastritis.

8.	Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2009 rating decision denied entitlement to service connection for bilateral hearing loss, tinnitus, a lumbar spine disorder, a right elbow disorder, cold weather residuals, headaches, gastritis, and PTSD.  Whereas a November 2009 rating decision granted service connection for PTSD and assigned an initial 30 percent rating.  Aside from appealing the denial of his several claims for service connection, the Veteran appealed for a higher initial rating for his PTSD.  See Fenderson v. West, 12 Vet. App. 119, 125-25 (1999) (When a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This change in rating, over time, will compensate the Veteran for this variance in the severity of his service-connected disability).  This practice, incidentally, since has been extended even to claims that do not involve initial ratings, but also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's August 2010 statement included a request for a hearing.  However, in October 2011, he withdrew that hearing request.  See 38 C.F.R. §§ 20.703, 20.704(e) (2012).

Since, nonetheless, his claims require further development before being decided on appeal, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

A March 2012 VA treatment record indicates the Veteran is receiving benefits from the Social Security Administration (SSA).  VA has not, however, obtained any records from this other Federal agency and should before deciding these claims since they are seemingly relevant.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  See also Murincsak v. Derwinski, 2 Vet.  App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Also, during his November 2008 VA examinations the Veteran reported receiving treatment, or at minimum X-rays, at the VA Medical Center (VAMC) in Salisbury, North Carolina, during the 1980s for his ulcers.  He as well reported receiving injections into his lumbar spine in 1984 and right elbow in the late 1990s, although it is unclear whether that additional treatment was also at the VAMC or elsewhere.  He therefore should be requested to identify all treatment providers, both VA and private, so that these additional records also may be obtained and considered.  38 C.F.R. § 3.159(c) (2012).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.	Obtain all of the Veteran's outstanding treatment records, beginning in 1980 unless he indicates an earlier date, from the VAMC in Salisbury, North Carolina.


Also ask him whether he has received any other relevant evaluation or treatment for the disabilities at issue.  If he has, and provides the information needed, also obtain these records as well.

For records that are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  He also must be appropriately notified if unable to obtain any identified records.  38 U.S.C. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.	Also obtain his SSA records, including all medical records this other Federal agency considered in making its determination.  And since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  Also appropriately notify the Veteran if unable to obtain these records.  38 U.S.C. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

3.	Then readjudicate the claims in light of this and all other additional evidence, including, as specifically concerning the claim for a higher rating for the PTSD, determining whether the Veteran is entitled to a temporary 100 percent rating for this condition.  For all claims that continue to be denied, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

